DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species I-Figure 1 (claims 1-8 and 10-11) in the reply filed on June 6, 2022 is acknowledged.
Claims 9 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 9 and 12-14 are withdrawn since they are directed to nonelected species Figures 2B and 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosul Co Ltd (KR10-1415551) in view of Woo et al. (U.S. 2018/0323039).
Referring to Figures 1-2 and page 5, line 180-page 7, line 268, Sosul Co Ltd. Discloses an electrostatic chuck 100, the chuck comprising: a top surface; a first electrode 131 and a second electrode 133, wherein: the first electrode and the second electrode are disposed within the chuck, the first electrode and the second electrode are substantially coplanar (Fig. 2), and the first electrode is separated from the second electrode (page 6, lines 212-219); and a third electrode 120, wherein: the third electrode is disposed within the chuck, the third electrode has an annular shape, the third electrode is characterized by an inner diameter, the third electrode is separated from the first electrode and the second electrode, and the third electrode is substantially parallel to the first electrode and the second electrode.
Sosul Co Ltd fail to teach wherein: the top surface defines a recessed portion of the chuck, the recessed portion of the chuck is configured to support a substrate, and the recessed portion of the chuck is characterized by a first diameter, the inner diameter is greater than the first diameter.
Referring to Figures 3-4, Woo et al. teach an electrostatic chuck configuration wherein the top surface defines a recessed portion of the chuck, the recessed portion of the chuck is configured to support a substrate, and the recessed portion of the chuck is characterized by a first diameter, and the inner diameter of a third electrode 124 is greater than the first diameter  (i.e. d3) as an alternate and equivalent electrostatic chuck design for holding a substrate.  Thus, it would have been obvious to one of ordinary skill at the time of the invention to modify the electrostatic chuck of Sosul Co Ltd wherein: the top surface defines a recessed portion of the chuck, the recessed portion of the chuck is configured to support a substrate, and the recessed portion of the chuck is characterized by a first diameter, the inner diameter is greater than the first diameter as taught by Woo et al. since it is an alternate and equivalent electrostatic chuck design for holding a substrate.  Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
With respect to claim 2, the chuck of Sosul Co Ltd further includes wherein the first electrode 131 and the second electrode 133 have substantially the same surface area (Fig. 1).
With respect to claim 3, the chuck of Sosul Co Ltd in view of Woo et al. further includes wherein: the first electrode comprises a mesh, and the second electrode comprises a mesh (Woo et al.-par.[0026]). 
With respect to claim 4, the chuck of Sosul Co Ltd in view of Woo et al. further includes wherein:  the third electrode comprises a mesh (Woo et al.-par.[0026]). 
With respect to claim 5, the chuck of Sosul Co Ltd in view of Woo et al. further includes wherein the third electrode 124 is disposed farther from the top surface than the first electrode 122 is from the top surface (Woo et al.-Figs. 3-4).
With respect to claim 6, the chuck of Sosul Co Ltd in view of Woo et al. further includes wherein:  the first electrode 122 and the second electrode are characterized by a second diameter, and the second diameter is greater than the inner diameter (Woo et al.-Figs. 3-4, i.e. the modified electrostatic chuck of Sosul Co Ltd in view of Woo et al. would yield the second diameter is greater than the inner diameter).
With respect to claim 7, the chuck of Sosul Co Ltd in view of Woo et al. further includes wherein:  the third electrode 124 is characterized by an outer diameter, and the outer diameter is greater than the second diameter (Woo et al.-Figs. 3-4, i.e. the modified electrostatic chuck of Sosul Co Ltd in view of Woo et al. would yield the outer diameter is greater than the second diameter).
With respect to claim 8, the chuck of Sosul Co Ltd further includes wherein:  the first electrode 131 is substantially semicircular, and the second electrode 133 is substantially semicircular (Sosul Co Ltd-Fig. 1).
With respect claim 10, the chuck of Sosul Co Ltd further includes wherein:  the first electrode 131 is configured such that when the substrate is disposed in the recessed portion and a first voltage is applied to the first electrode, a first electrostatic force holds the substrate to the chuck, and the second electrode 131 is configured such that when the substrate is disposed in the recessed portion and a second voltage is applied to the second electrode, a second electrostatic force holds the substrate to the chuck, the second voltage having an opposite polarity as the first voltage (page 6, lines 212-219, i.e. bipolar electrostatic chuck).
With respect to claim 11, the chuck of Sosul Co Ltd in view of Woo et al. wherein further comprising a tuning circuit 156 in electrical communication with the third electrode 124 (Woo et al., par.[0023]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9-10, 12-15, 17, and 19-20 of copending Application No. 17/078542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The examined claims 1-5 and 8 are anticipated by claims 1-2, 7, 9-10, 12-15, 17, and 19-20 since it includes all the claimed features.
Claims 1, 8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, 13-14, and 17-18 of copending Application No. 17/076649 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The examined claims 1, 8, and 11 are anticipated by claims 1-2, 8-9, 13-14, and 17-18 of copending Application No. 17/076649 since it includes all the claimed features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Himori et al.’217 and Kosakai et al.’088 teach a first, second, and third electrodes.  Kawabe et al.’729 and Nagasaki’697 teach a bi-polar electrodes with voltage source.  Jennings et al.’834 teach first and second electrodes with power sources.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716  

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716